Exhibit 99.1 News Release Republic First Bancorp, Inc. October 21, 2010 REPUBLIC FIRST BANCORP, INC. REPORTS PROFIT FOR THIRD QUARTER 2010 Philadelphia, PA, October 21, 2010 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic Bank, today announced its financial results for the period ended September 30, 2010. During the third quarter of 2010, the Company recorded net income of $68,000, or $0.00 per share, compared to a net loss of $7.1 million, or $0.60 per share, for the second quarter of 2010 and net income of $ 185,000, or $0.02 per share, for the third quarter of 2009. “We are encouraged by the signs of stabilization in asset quality within our loan portfolio,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer.“Non-performing loans decreased by 7% during the current quarter and we believe that our strategy to reduce non-performing assets will continue to demonstrate progress in the near term.” During the third quarter of 2010, the Company completed the process of rebranding to the name Republic Bank.“We are very pleased with the progress we’ve made with the deployment of our new retail focused strategy,” said Madonna. “Every day we are turning Customers into Fans and continuing to prove that the Power of Red is back.” Highlights Ø Non-performing loans decreased by $3.5 million, or 7%, to $48.3 million at September 30, 2010 compared to $51.8 million at June 30, 2010. Ø Successfully opened a new store in Haddonfield, New Jersey during the third quarter of 2010 which is already exceeding deposit growth expectations. Ø The Company continues to strengthen its balance sheet and focus on low cost core deposit growth. Ø Core deposits increased by $54.8 million, or 8%, during the twelve month period ended September 30, 2010. Ø The net interest margin increased to 3.75% for the third quarter of 2010 compared to 3.42% for the second quarter of 2010 and 3.13% for the third quarter of 2009. The cost of funds decreased to 1.13% for the third quarter of 2010 compared to 1.24% for the second quarter of 2010 and 1.83% for the third quarter of 2009. Ø Capital levels remain strong with a Total Risk-Based Capital ratio of 14.58% and a Tier I Leverage Ratio of 10.96% at September 30, 2010. Ø With the addition of new talent, products, and services the Company continues to strengthen itself for competitive growth and performance. Income Statement The Company reported net income of $68,000, or $0.00 per share, for the three months ended September 30, 2010, compared to a net loss of $7.1 million, or $0.60 per share, for the three months ended June 30, 2010 and net income of $185,000, or $0.02 per share, for the three months ended September 30, 2009. Net interest income increased to $7.9 million for the third quarter of 2010 compared to $7.5 million for the second quarter of 2010 and $6.8 million for the third quarter of 2009 primarily due to a reduction in the cost of funds. The net interest margin increased to 3.75% for the third quarter of 2010 compared to 3.42% for the second quarter of 2010 and 3.13% for the third quarter of 2009. The Company continues to make progress in the growth of low cost core deposits. Balance Sheet The major components of the balance sheet are as follows (dollars in thousands): Description September 30, September 30, % Change June 30, % Change Total assets $ $ (1
